— Judgment of resentence, Supreme Court, New York County (Michael J. Obus, J.), rendered April 26, 2012, resentencing defendant, as a second violent felony offender, to an aggregate term of 20 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Friedman, J.E, Renwick, Moskowitz, Richter and Feinman, JJ.